Title: To George Washington from the Commissioners for Settling Accounts Between the United States and the Individual States, 21 June 1793
From: Commissioners for Settling Accounts Between the United States and the Individual States,Irvine, William,Kean, John,Langdon, Woodbury
To: Washington, George



Sir
Office of Accounts June 21st 1793

The two points we had the honor to submit to your consideration this morning are those on which we wish your direction—there are none other that are material—those points are

1st To whom shall we make report—The law is silent and our Commissions expire the 1st July.
2nd To whom shall we deliver the books and papers which belong to the office.

We consider the custody of these documents of consequence and conceive that they ought not to be subject to any derangement but by proper authority.
We Supposed that a conversation would more readily adjust these points than they can be done by writing—and occupy less of your time. With Profound respect We are Sir your Obt Humble S⟨er.⟩

Wm Irvine
John Kean
Wry Langdon

